DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 07/13/2021 and 11/03/2021 have been considered by the Examiner.
Response to Preliminary Amendments/Status of Claims
Claims 1-8, filed on 04/28/2021, are under consideration. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a thorough search of pertinent prior art did not locate a teaching or suggestion for the separation of ethane and ethylene, as it relates to oxidative dehydrogenation, with the following steps: 1) subjecting ethylene, unconverted ethane and light components from the stream resulting from step a) to distillation, resulting in a stream comprising ethylene and light components and a stream comprising unconverted ethane; and d) subjecting ethylene and light components from the stream comprising ethylene and light components resulting from step b) to distillation at a top column pressure which is higher than the top column pressure in step b), resulting in a stream comprising light components and a stream comprising ethylene.”
Tedder (US 4,430,102) discloses separating ethylene in a first column and ethane is a second column from a mixture comprising C2-C3 hydrocarbons (see Fig. 2). The first distillation column that separates ethylene from ethane is operated at a pressure of 500-650 psia (Col 5 lines 3 hydrocarbons is operated at a pressure of 390-520 psia (Col 5 lines 56-67 and Fig. 2 label 118). This reference is different from the claimed invention is that it does not treat the ethylene stream any further and is therefore silent about the claimed: “d) subjecting ethylene and light components from the stream comprising ethylene and light components resulting from step b) to distillation at a top column pressure which is higher than the top column pressure in step b), resulting in a stream comprising light components and a stream comprising ethylene”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALI Z FADHEL/Primary Examiner, Art Unit 1772